Citation Nr: 0407217	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
schistosomiasis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO, in a statement of the case 
dated in February 2003, indicated that the December 2000 
rating became final and that the appeal is from a rating 
decision of September 2001.  However, inasmuch as the veteran 
responded to the notice of the December 2000 rating decision 
in January 2001 by requesting a hearing, and then testified 
at a hearing as to this matter in May 2001, the Board finds 
that the notice of disagreement filed in November 2001 was 
timely as to the December 2000 rating decision.

The veteran provided testimony before the undersigned 
Veterans Law Judge in August 2003.  A transcript of this 
hearing is of record.


REMAND

The record reflects that N. Acevedo, M.D., saw the veteran in 
1957 for schistosomiasis, amoebiasis, and uncinariasis.  In 
March 2000 Dr. Rosario noted that the veteran was not tested 
for schistosomiasis when he was examined for service in 1948 
or when he was discharged from the military in June 1950.  
Dr. Rosario noted that schistosomiasis was a disease that 
could go undetected for years with no symptoms, but that at 
the same time it could lead to cirrhosis years later.  Dr. 
Rosario concluded that it was possible that the veteran 
contracted the schistosomiasis while he was in the service, 
especially since some of the training required him to go 
through rivers and contaminated waters.  In August 2003, Dr. 
Rosario stated that it was likely that the veteran contracted 
schistosomiasis during his service years between 1948 and 
1950 and that the veteran had chronic liver disease which was 
believed to be secondary to schistosomiasis.  (Emphasis 
added.)

A VA hospital summary reflects that the veteran was admitted 
for the fourth time to the New York VA Hospital in February 
1967.  It was noted that eight years previously, the veteran 
had diarrhea and abdominal pain, and was found to have 
schistosomiasis.  Laboratory data including stool for ova and 
parasites done three times was negative.  Final diagnosis was 
mild mucous colitis.

At an October 1967 personal hearing, the veteran testified 
that he realized he had a gastrointestinal disorder one year 
after separation from service.  He testified that Dr. Acevedo 
sent him to the Department of Tropical Diseases following 
service, where schistosomiasis was identified in 1957.  He 
reported that he was told that it is possible to have this 
condition go undetected for a period of years, as it is not 
commonly recognized in the United States.  Prior to this, the 
veteran indicated that he sought help with his stomach 
condition at the Bellevue Hospital between 1951 and 1953.  
These records are unavailable, however.  The veteran stated 
that during service in Puerto Rico, he had to "dig ditches 
and walk in streams of water and drink this water and sleep 
out in the woods."  At a personal hearing in May 2001, the 
veteran stated that he continued to have diarrhea and liver 
cirrhosis from the Schistosoma parasite that he had had for 
so many years.  He again stated that he became infected with 
this parasite while stationed in Puerto Rico.  At the time of 
an August 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that, although he lived in 
Puerto Rico until he was 13 years old, he never swam in fresh 
water during that time.  The veteran described himself as 
being healthy during that period.  On the other hand, the 
veteran testified that he had to swim in fresh water, and 
specifically in the swamps, during his time in the Army.  
Following separation from the Army, the veteran stated that 
he felt "very sick with diarrhea and symptoms of 
schistosomiasis."

Outpatient treatment reports from the Tampa VAMC, dated from 
April 1998 to March 1999, reflect treatment for nutritional 
hepatitis with cirrhosis.

In a February 2000 statement, M. R. Cancio, M.D., noted that 
the veteran had been born in Puerto Rico where he lived until 
age 13.  He then moved to New York and joined the Army when 
he turned 18.  He served honorably for 2 years and during 
that time was stationed in Puerto Rico.  Dr. Cancio stated 
that there was a history of amebiasis and schistosomiasis 
with liver biopsy proven nutritional hepatitis and cirrhosis 
(March 1997).  Dr. Cancio stated that it was impossible to 
rule out the possibility that he could have acquired the 
schistosomiasis while stationed in Puerto Rico during his two 
years of service as this illness is quite common in Puerto 
Rico and the veteran never lived there after his army 
discharge.

The veteran was afforded a VA examination in July 2000.  The 
veteran indicated that he continued to suffer from 
intermittent bouts of diarrhea.  Despite biopsy-proven 
cirrhosis, there was no evidence of ongoing underlying liver 
insufficiency, as manifested by lack of ascites.  Clinical 
impression was that the veteran had a fifty year history of 
intermittent daily diarrhea of unclear etiology.

In a statement received in July 2000, A. Zloto, D.O., 
reported that the veteran had been his patient since June 
1999 and that he had cirrhosis.  Dr. Zloto noted that the 
veteran had been stationed in Puerto Rico during his 2 years 
of military service and may have contacted schistosomiasis at 
that time and that it was quite possible that the veteran's 
cirrhosis was related to his schistosomiasis.

The veteran submitted a "Schistosomiasis: Fact Sheet," 
which indicates that most people have no symptoms in the 
early phase of infection.  The article also states that 
people who live in or travel to areas where schistosomiasis 
occurs and who have skin contact with fresh water are at risk 
of contracting schistosomiasis.  Puerto Rico is listed as an 
area of the world where schistosomiasis is present.  

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should attempt to obtain 
copies of medical records concerning 
the veteran from the New York VA 
Hospital to which the veteran was 
admitted in February 1967, including 
information concerning the 3 
hospital admissions at that facility 
prior to February 1967.  Complete 
hospital records for all period of 
hospitalization should be obtained, 
including complete records for the 
period of hospitalization at that 
facility from February 27, 1967, to 
March 13, 1967.

2.  Thereafter, the records in this 
case should be referred to a 
physician with expertise in Tropical 
Diseases, to include 
schistosomiasis.  The physician 
should be requested to review the 
available records and provide an 
opinion as to the following 
question:

?	Assuming that the veteran 
contracted schistosomiasis 
during his period of military 
service from August 1948 to 
June 1950, and that 
schistosomiasis was first 
diagnosed and treated in 1957, 
does the record reflect that 
the schistosomiasis resulted in 
any chronic residual 
disability, to include 
nutritional hepatitis and 
cirrhosis?

If the physician determines that an 
examination of the veteran is 
necessary to answer this question, 
the veteran should be scheduled for 
such an examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

